283 F.2d 469
Ralph M. CALLANDER et al., Appellants,v.MIAMI BEACH FEDERAL SAVINGS AND LOAN ASSOCIATION et al., Appellees.
No. 18270.
United States Court of Appeals Fifth Circuit.
Nov. 9, 1960.

J. Edward Worton, Miami, Fla., for appellant.
Max Wilfand, Washington, D.C., David W. Dyer, Samuel A. Brodnax, Jr., Miami, Fla., Ray E. Doughterty, Washington, D.C., Smathers, Thompson & Dyer, Miami, Fla., Thomas H. Creighton, Jr., General Counsel Federal Home Loan Bank Board, Washington, D.C., of counsel, for appellees.
Before RIVES, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the trial court dismissing the appellants' complaint against the individual and corporate defendants and against the Federal Home Loan Bank Board.  We think the order appealed from must be affirmed.


2
The first appearance of this case in this Court has sub nom.  Miami Beach Federal Savings and Loan Association et al. v. Callander et al., 5 Cir., 256 F.2d 410.  We there ordered that certain allegations of the original complaint be stricken from the pleading.  Thereafter appellants filed a second amendment and a subsequent supplement thereto.  The trial court held, on motion of the defendants, that there was no longer federal jurisdiction over such complaints as then remained in the pleadings.  We agree that no substantial federal question was raised as against the Federal Home Loan Bank BoardAnd any claim appellants may have had against the other appellees was not one arising 'under the Constitution, laws, or treaties of the United States.'  28 U.S.C.A. 1331.


3
The judgment is affirmed.